Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1-12, includes an advanced process wire feeder 20.
Species B: Figures 1 and 13-14, includes a pendant 16.
Species C: Figures 1 and 15, includes a standard wire feeder18.
Species D: Figures 16-18, includes a device 310.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific structures and shapes of the pan; in addition, these species as disclosed in the specification are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claim.
In the case that applicant select invention of Species A, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species A-1: the advanced process wire feeder 20 is configured to convert the input power of the welding power source 12 to welding output (see [0031]).
Sub-Species A-2: welding output of the advanced process wire feeder 20 may be a controlled waveform welding output (see [0031]).
After the applicant select invention between Sub-Species A-1 and Sub-Species A-2, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species A-a: the process operator interface 66 and the control operator interface 68 are separate interfaces, each with respective control circuitry (see [0040]).
Sub-Species A-b: the process operator interface 66 and the control operator interface 68 may have common control circuitry (see [0040]).
After the applicant select invention between Sub-Species A-a and Sub-Species A-b, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species A-i: the communications circuitry 70 coupled to the process circuitry 56 is configured to send and receive command and/or feedback signals over the power cable used to provide the input power (see [0041]).
Sub-Species A-ii: the process circuitry 56 and communications circuitry 70 enables an operator to control the welding power source remotely through the advanced
process wire feeder 20 with equal control priority to the operator interface 34 of the welding power source (see [0041]).
After the applicant select invention between Sub-Species A-i and Sub-Species A-ii, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species A-A: the valve assembly 72 may be controlled by the process circuitry 56 and/or the wire feed assembly 60 as shown by the dashed control lines (see Fig 3, [0042]).
Sub-Species A-B: the valve assembly 72 is configured to purge the gas line 74 upon receiving a purge command from the process operator interface 66 or the control operator interface 68. (see Fig 3, [0042]).
After the applicant select invention between Sub-Species A-A and Sub-Species A-B, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species A-I: the advanced process wire feeder 20 disposed in an enclosure 76 having the process operator interface 66 separate from the control operator interface 68. (see Fig 4, [0043]).
Sub-Species A-II: the advanced process wire feeder 20 is disposed in an enclosure 76 having an enclosure base 78 and enclosure cover 80 to shield the wire feed assembly 60 from the operating environment when the enclosure 76 is closed. (see Fig 3, [0043]).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species A does not require search of a current management system 268 includes various accessories 274 and a charge/discharge control circuit 276; Species B does not require search of a solid state switch 294, a Species C does not require search of a load 324 and an operator interface 326; Species D does not require search of a process circuitry 56, power conversion circuitry 58, a wire feed assembly 60, process operator interface 66 and control operator interface 68; Sub-Species A-1 does not require search of welding output of the advanced process wire feeder 20 may be a controlled waveform welding output; Sub-Species A-2 does not require search of the advanced process wire feeder 20 is configured to convert the input power of the welding power source 12 to welding output; Sub-Species A-a does not require search of the process operator interface 66 and the control operator interface 68 may have common control circuitry; Sub-Species A-b does not require search of the process operator interface 66 and the control operator interface 68 are separate interfaces, each with respective control circuitry; Sub-Species A-i does not require search of the process circuitry 56 and communications circuitry 70 enables an operator to control the welding power source remotely through the advanced process wire feeder 20 with equal control priority to the operator interface 34 of the welding power source; Sub-Species A-ii does not require search of the communications circuitry 70 coupled to the process circuitry 56 is configured to send and receive command and/or feedback signals over the power cable used to provide the input power; Sub-Species A-A does not require search of the valve assembly 72 is configured to purge the gas line 74 upon receiving a purge command from the process operator interface 66 or the control operator interface 68; Sub-Species A-B does not require search of the valve assembly 72 may be controlled by the process circuitry 56 and/or the wire feed assembly 60 as shown by the dashed control lines; Sub-Species A-I does not require search of the advanced process wire feeder 20 is disposed in an enclosure 76 having an enclosure base 78 and enclosure cover 80 to shield the wire feed assembly 60 from the operating environment when the enclosure 76 is closed; Sub-Species A-II does not require search of the advanced process wire feeder 20 disposed in an enclosure 76 having the process operator interface 66 separate from the control operator interface 68.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor DANA ROSSsupervisor Ibrahime Abraham can be reached on 571/270-5569571/270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761